

EXHIBIT 10.1


2011 Fee Deferral Plan for Directors
of
Weyerhaeuser Company
(Amended and Restated Effective January 1, 2016)




1.
Name and Purpose. The name of this plan is the "2011 Fee Deferral Plan for
Directors of Weyerhaeuser Company" (the "Plan"). Its purpose is to provide
non‑employee Directors of the Company with increased flexibility in timing the
receipt of Fees earned as a Director and to assist the Company in attracting and
retaining qualified individuals to serve as Directors.

2.
Definitions. Whenever used in the Plan, the following terms shall have the
meanings set forth below:

(a)
"Beneficiary" means the beneficiary or beneficiaries appointed by a Director to
receive payment of the Director’s Deferred Fees after the Director's death. The
appointment shall be made on a form to be supplied by the Company and may be
revoked or superseded at any time. In the absence of such appointment, or if the
appointed beneficiary or beneficiaries fail to survive the Director, the
Director’s beneficiary shall be the Director's estate.

(b)
"Board" means the Board of Directors of the Company, provided that no member of
the Board shall participate in or cast a vote with respect to any matter which
specifically relates to that individual, as opposed to relating to the Directors
as a group.

(c)
"Committee" means the Compensation Committee of the Board. The Committee makes
recommendations to the Board, when appropriate, with respect to matters arising
under the Plan.

(d)
"Commencement Date" means (i) a Director’s Separation from Service or (ii) a
date that is one to five years following a Director’s Separation from Service,
as elected by the Director.

(e)
"Common Shares" means the shares of common stock, $1.25 par value, of the
Company.

(f)
"Company" means Weyerhaeuser Company.

(g)
"Deferral Period" means that period of time from the end of the date on which
Fees would have been paid but for deferral under the Plan (or, in the case of
Fees paid in the form of RSUs, from the end of the date of grant of such RSUs)
until the time when such Fees are paid.

(h)
"Deferred Fees" means any Voluntarily Deferred Fees and Designated Stock
Equivalents that have been deferred pursuant to the Plan, as well as any RSUs
granted to a Director, together with any earnings or other



1



--------------------------------------------------------------------------------




appreciation thereon. All Deferred Fees are subject to the restrictions on
transfer set forth in Subparagraph 7(d).
(i)
"Designated Stock Equivalents" means Fees deferred by a Director pursuant to
Subparagraph 4(d)(iii).

(j)
"Director" for purposes of the Plan means a person serving on the Board who is
not an Employee of the Company or any of its subsidiaries.

(k)
"Effective Date" has the meaning set forth in Paragraph 10.

(l)
"Employee" means a person who is classified by the Company as actively employed
by the Company and who is compensated on a salaried basis as reflected on the
Company's or any of its subsidiaries' payroll records.

(m)
"Fees" mean the fees payable to a Director by the Company as an annual
"retainer" upon his or her election or reelection to the Board and chairing a
Committee of the Board, but not fees payable for extended travel at the request
of the Board or a Committee of the Board or reimbursement for expenses.

(n)
"Interest Rate Deferral" has the meaning set forth in Subparagraph 4(b)(i).

(o)
"Plan Year" means the calendar year in which the Fees are earned.

(p)
"RSU" shall mean a restricted stock unit granted to a Director in accordance
with Subparagraph 4(d), each of which is equivalent in value to one Common
Share.

(q)
"Section 409A" means Section 409A of the Internal Revenue Code of 1986, as
amended, and regulations and other guidance promulgated thereunder.

(r)
"Separation from Service" means the failure to be reelected to, or the
resignation or retirement from, the Board as a Director for any reason,
provided, that if the Director continues to provide services for the Company or
a subsidiary or affiliate in any capacity, the Director shall have a Separation
from Service only if the Director has a “separation from service” within the
meaning of Section 409A.

(s)
"Specified Employee" means a Director who, as of the date of the Director's
Separation from Service for any reason, is a key employee of the Company. The
Director is a key employee if the Director meets the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the twelve-month period ending on a Specified Employee identification
date as determined under Code section 409A. If the Director is a key employee as
of December 31, the Director shall be treated as a Specified Employee for the
entire twelve-month period beginning on the next following April 1.



2

--------------------------------------------------------------------------------




(t)
"Stock Equivalent" means a deferred unit of account which is equivalent in value
to one Common Share of the Company.

(u)
"Stock Equivalent Deferral" means Fees deferred as Stock Equivalents pursuant to
Subparagraph 4(b)(ii) or 4(d)(iii).

(v)
"Trading Day" means a day that the New York Stock Exchange is open for business.

(w)
"Voluntarily Deferred Fees" means Fees that are deferred pursuant to
Subparagraph 4(b).

3.
Participation in the Plan. Any individual who is a Director may participate in
the Plan.

4.
Payment or Deferral of Fees. Payment of Fees shall be made as follows:

(a)
Immediate Payment. Except for Fees deferred pursuant to Subparagraph (b) below
and Fees paid in the form of RSUs pursuant to Subparagraph (d) below, payment of
Fees to a Director shall be made in cash and in full as soon as practicable
following the time when the Fees are earned; provided that the annual "retainer"
is deemed earned immediately following the Company's annual meeting of
shareholders or other shareholder meeting at which Directors are elected, or in
the case of newly appointed Directors, immediately following such appointment.

(b)
Voluntarily Deferred Fees. Except as provided in Subparagraph (d) below for Fees
paid in the form of RSUs, a Director may elect to defer receipt of a percentage
of all of his or her Fees earned in any Plan Year in accordance with this
Subparagraph (b). The procedure for this election is set forth in Subparagraph
(c) below. Two forms of Voluntarily Deferred Fees are provided for.

(i)
"Interest Rate Deferral" ‑ This form of deferral provides for the payment of the
amount to be deferred with interest, commencing with the Commencement Date
elected by the Director, in the form of a lump sum or annual installments over
up to 10 years, as elected by the Director. Details as to the amount and timing
of payments are set forth in Paragraph 5.

(ii)
"Stock Equivalent Deferral" ‑ This form of deferral provides for the payment of
the amount to be deferred, increased or decreased by reference to the market
price and dividend history of Common Shares, commencing with the Commencement
Date elected by the Director, in the form of a lump sum or annual installments
over up to 10 years, as elected by the Director. Details as to the amount and
timing of payments are set forth in Paragraph 6.

(c)
Election Procedure. A Director shall notify the Company in writing on or prior
to the December 31 preceding each Plan Year of his or her election to defer the
receipt of a percentage or all of any Fees described in



3

--------------------------------------------------------------------------------




Subparagraph (b) that are to be earned starting in the Plan Year about to
commence; provided, however, that a Director who is newly elected or appointed
to the Board after the commencement of a Plan Year may notify the Company of
such deferral election at any time prior to the effective date of his or her
election or appointment provided that the requirements of Treas. Reg.
§ 1.409A-2(a)(7) (or any successor provision) are satisfied. Any Fees or part
thereof which the Director has not elected to defer shall be paid as provided in
Subparagraph (a) above. Each notice to defer shall:
(i)
state the percentage of the Fees to be deferred;

(ii)
designate the percentage of the total amount to be deferred as an Interest Rate
Deferral and the percentage of the total amount to be deferred as a Stock
Equivalent Deferral; and

(iii)
state the Commencement Date for payment of the Voluntarily Deferred Fees and the
number of years (from one to 10) elected for payment.

An election to defer Fees is irrevocable. If a Director fails to make a payment
election for any Plan Year, any Voluntarily Deferred Fees for such Plan Year
pursuant to this Subparagraph 4(c) shall be payable in a single lump sum payment
following the Director's Separation from Service as if the Director had elected
Separation from Service as the Commencement Date.
(d)
Fees Paid in the Form of RSUs. In the event that the Board designates that any
Fee to be paid to a Director shall be paid in the form of RSUs, the following
provisions shall apply:

(i)
Grant of RSUs. Grants of RSUs under the Plan shall be evidenced by a written or
electronic instrument that shall contain such terms, conditions, limitations and
restrictions as the Board, upon recommendation by the Committee, shall deem
advisable and that are not inconsistent with the Plan. The number of RSUs and
fractions thereof granted to a Director shall be determined by dividing the
amount of Fees to be paid in the form of RSUs by the average of the high and low
price of a Common Share on the New York Stock Exchange on the date of grant.
Subject to Paragraphs 11 and 12(e), the terms, conditions, limitations and
restrictions of any grant of RSUs may be modified in any manner approved by the
Committee or the Board in its discretion, including, but not limited to,
accelerating the vesting of any outstanding RSUs granted under the Plan.

(ii)
Adjustments. A Director’s RSUs shall be credited with dividend equivalents in
the same manner as set forth with respect to Stock Equivalents in Subparagraph
6(b) and shall be subject to adjustment in the same manner as set forth in
Subparagraph 6(d). Any



4

--------------------------------------------------------------------------------




additional RSUs credited to a Director pursuant to this provision shall be
subject to the same terms, conditions, limitations and restrictions as the
original grant of RSUs as set forth in the instrument evidencing the award.
(iii)
Designated Stock Equivalents. Notwithstanding the foregoing, a Director may
elect to defer the settlement of a percentage of his or her RSUs in accordance
with the procedures set forth below.

(I)
Any such deferrals shall be credited to the Director’s account under the Plan on
the date of grant of such RSUs in the form of an equal number of Stock
Equivalents (referred to herein as "Designated Stock Equivalents"), which shall
thereafter be subject to the investment, forfeiture and payment provisions of
Paragraphs 6 and 7 of the Plan as well as this Subparagraph 4(d)(iii). Any RSUs
or part thereof which the Director does not elect to defer shall be settled as
provided in the instrument evidencing the award.

(II)
A Director shall notify the Company in writing on or prior to the December 31
preceding each Plan Year of his or her election to defer the settlement of a
percentage of the RSUs to be granted and starting to be earned in the Plan Year
about to commence; provided, however, that a Director who is newly elected or
appointed to the Board after the commencement of a Plan Year may notify the
Company of such deferral election at any time prior to the effective date of his
or her election or appointment provided that the requirements of Treas. Reg. §
1.409A-2(a)(7) (or any successor provision) are satisfied. Each notice to defer
shall:

(1)
state the percentage of the RSUs to be deferred as Designated Stock Equivalents;
and

(2)
state the Commencement Date for the payment of the Designated Stock Equivalents
and the number of years (from one to 10) elected for payment.

(III)
An election to defer RSUs in the form of Designated Stock Equivalents shall be
irrevocable. Should a Director make a deferral election but fail to make a
payment election for any Designated Stock Equivalents, such Designated Stock
Equivalents shall be payable in a single lump sum payment following the
Director's Separation from Service as if the Director had elected Separation
from Service as the Commencement Date.



5

--------------------------------------------------------------------------------




(IV)
A Director shall be entitled to receive payments with respect to Designated
Stock Equivalents as provided in Subparagraph 6(c).

(V)
The provisions of the Plan, including those relating to Voluntarily Deferred
Fees, shall apply to Designated Stock Equivalents to the extent they are not
inconsistent with this Subparagraph (d)(iii).

5.
Interest Rate Deferral.

(a)
Accounts. Any Voluntarily Deferred Fees designated as Interest Rate Deferrals
shall be credited to a Director's account as of the day it would otherwise have
been paid in cash and shall thereafter accrue interest at a rate to be
designated from time to time by the Board, with such interest to be compounded
monthly.

(b)
Payments. A Director shall be entitled to receive cash payments with respect to
Fees deferred under the Interest Rate Deferral option together with interest
accrued to the date of payment in each year of the applicable period as elected
under Subparagraph 4(c); provided, however, that in the event payments commence
based on a Director's Separation from Service, no payment shall be made earlier
than six months after the date of such Separation from Service if the Director
is then a Specified Employee, in which case any suspended payment shall occur on
the earliest date permitted by this Subparagraph and Section 409A. The amount of
cash to be paid each year with respect to the amount of Interest Rate Deferrals
from any Plan Year shall be computed by multiplying a fraction, the numerator of
which is one and the denominator of which is the number of years remaining in
the applicable payment period for such Interest Rate Deferrals, by the remaining
portion of such Interest Rate Deferrals plus accrued interest on such Deferred
Fees (e.g., 1/10th is paid in the first year of a ten-year payment period; 1/9th
of the remaining balance in the second year, 1/8th of the remaining balance in
the third year, etc., over the ten years).

6.
Stock Equivalent Deferral.

(a)
Accounts. Any Voluntarily Deferred Fees designated as Stock Equivalents shall be
divided by the average of the high and low price of the Common Shares on the New
York Stock Exchange on the date such Fees would otherwise have been paid in cash
to determine the number of deferred Stock Equivalents or fractions thereof
credited to a Director's account. Any Designated Stock Equivalents shall be
equal in number to the number of RSUs a Director elects to defer, but shall,
along with any increments thereto pursuant to Subparagraph 6(b) or (d) below,
continue to be subject to the forfeiture provisions (but not the payment
provisions) of the instrument evidencing the award of the RSUs granted under



6

--------------------------------------------------------------------------------




Subparagraph 4(d)(i) in the same manner as if no deferral election had been
made. Any Stock Equivalent Deferrals shall be promptly credited to a Director's
account.
(b)
Dividend Equivalents. All such deferred Stock Equivalents shall be credited with
an amount equivalent to each dividend declared on Common Shares. The amount of
such dividend equivalents shall be divided by the price per share of common
stock of the Company on the payable date for such dividend to determine the
number of additional deferred Stock Equivalents or fractions thereof to be
credited to a Director's account.

(c)
Payments.

(i)
Payment with respect to any Stock Equivalent Deferrals credited to a Director’s
account shall be made the in form of Common Shares, equal in number to the
number of Stock Equivalents with respect to which payment is being made, plus
cash for any fractional shares. Payments of such Deferred Fees shall be made
following the Commencement Date elected by a Director; provided, however, no
payment shall be made earlier than six months after the date of a Director’s
Separation from Service if the Director is then a Specified Employee, in which
case any suspended payment shall occur on the earliest date permitted by this
Subparagraph and Section 409A.

(ii)
In the event a Director has elected payment of such Stock Equivalent Deferrals
over a number of years rather than as a lump sum, the number of Common Shares to
be paid each year shall be computed by multiplying a fraction, the numerator of
which is one and the denominator of which is the number of years remaining in
the elected payment period, by the remaining number of Stock Equivalents
credited to the Director's account, to determine the number of Stock Equivalents
for which payment is to be made.

(d)
Change in Common Shares. In the event, at any time or from time to time, of a
stock dividend, stock split, reverse stock split, combination or exchange of
shares, recapitalization, merger, consolidation, change in control or other
change in the Company's structure, the Committee shall make proportional
adjustments in the number of Stock Equivalents credited to a Director’s account.
Any such adjustments made by the Committee shall be conclusive and binding for
all purposes of the Plan.

(e)
Price per Share. The term "price per share" shall refer to the closing price of
the common stock of the Company on the New York Stock Exchange on the Trading
Day in question.

7.
General Provisions Related to Deferred Fees.

(a)
Date of Payments. Payments with respect to Interest Rate Deferrals and Stock
Equivalent Deferrals shall be made annually prior to March 15



7

--------------------------------------------------------------------------------




based on the election made by a Director. Payments with respect to Interest Rate
Deferrals generally shall be made in January of each year. Payments with respect
to Stock Equivalents generally shall be made in February of each year. If the
Commencement Date elected by a Director occurs during a year, payments shall
begin in January or February, as applicable, of the following year.
(b)
Segregation of Funds. The Company shall be under no obligation to segregate any
Deferred Fees during the Deferral Period. Such unsegregated funds are subject to
the claims of the Company's general creditors during the Deferral Period.

(c)
Payment on Death. In the event of a Director’s death, all of the Director’s
Interest Rate Deferrals and Stock Equivalent Deferrals under the Plan, including
any unpaid installments, shall be paid to the Director’s Beneficiary in a lump
sum in the calendar year immediately following the year of the Director’s death.

(d)
Restrictions on Deferred Fees. No Director's interest in any Deferred Fees is
assignable, either by voluntary or involuntary assignment or by operation of
law. No part of any Deferred Fees, regardless of the form thereof, may be paid
over, loaned, sold, assigned, transferred, discounted, pledged as collateral for
a loan or in any other way encumbered until the end of the Deferral Period with
respect to such Deferred Fees.

8.
Administration and Amendment of the Plan.

(a)
Powers of the Committee. Full power and authority to construe and interpret the
Plan shall be vested in the Committee as, from time to time, constituted by the
Board. The Committee shall have the authority to modify any of the terms,
conditions, limitations and restrictions relating to any Fees under the Plan in
any manner not inconsistent with the Plan. Decisions hereunder by the Committee
shall be final, conclusive and binding on all parties, including each Director
and the Company.

(b)
Expenses of the Plan. The expenses of administering the Plan shall be borne by
the Company.

(c)
Amendment and Termination. The Board in its sole discretion may (i) amend,
suspend or terminate the Plan, (ii) supplement or replace the Plan with other
Deferred Fees plans, and (iii) modify any provisions of the Plan and the terms,
conditions, limitations and restrictions relating to any Fees under the Plan in
any manner not inconsistent with the Plan.

(d)
Directors' Rights. No amendment, suspension or termination of the Plan shall
affect any deferral already made, and in the event of any such change, any
Deferred Fees credited to a Director's account shall be paid as provided herein.
No Director shall have any right or interest in the Plan or its continuance or
in his or her continued participation in the Plan, other



8

--------------------------------------------------------------------------------




than in the Deferred Fees credited to his or her account. The existence of the
Plan does not extend to any Director a right to continued Director status with
the Company, and each Director is deemed to have agreed to the terms herein.
9.
Notice to the Plan Recordkeeper. Any notice required to be furnished by a
Director to the Plan recordkeeper shall be deemed to be provided if sent via fax
or other electronic delivery method or via first class mail, in accordance with
information and instructions communicated by the Plan recordkeeper to the
Directors from time to time.

10.
Effective Date. The Plan is effective as of November 1, 2010. The Plan applies
to Fees earned in 2011 and subsequent years that are subject to deferral
elections made on or after November 1, 2010 or designated by the Board as Stock
Equivalents. The Plan is most recently amended and restated effective January 1,
2016.

11.
No Acceleration. The acceleration of the time or schedule of any payment due
under the Plan is generally prohibited. The Board may, however, accelerate
certain distributions under the Plan to the extent permitted under Section 409A.

12.
Miscellaneous.

(a)
Rights Unsecured. The rights of a Director or his or her Beneficiary to receive
a payment hereunder shall be an unsecured claim against the general assets of
the Company, and neither the Director nor his or her Beneficiary shall have any
rights in or against any amount credited to his or her account or any other
specific assets of the Company. The Plan at all times shall be considered
entirely unfunded for tax purposes. Any funds set aside by the Company for the
purpose of meeting its obligations under the Plan, including any amounts held by
a trustee, shall continue for all purposes to be part of the general assets of
the Company and shall be available to the Company's general creditors in the
event of the Company's bankruptcy or insolvency. The Company's obligation under
the Plan shall be that of an unfunded and unsecured promise to pay benefits in
the future. The Plan shall not be subject to any mistake of fact claim.

(b)
Taxes. The Company or any other payer may withhold from a benefit payment under
the Plan or from any other compensation payable by the Company to the Director
any federal, state or local taxes required by law to be withheld with respect to
a deferral, payment or accrual under the Plan, and shall report such payments
and other Plan-related information to the appropriate governmental agencies as
required under applicable law.

(c)
No Guarantee of Tax Consequences. None of the Company, the Board, the Committee
or any other person guarantees that any particular federal or state income,
payroll, personal property or other tax consequence shall occur because of
participation in the Plan. A Director should consult with



9

--------------------------------------------------------------------------------




professional tax advisors regarding all questions relative to the tax
consequences arising from participation in the Plan.
(d)
Successors and Assigns. The terms and conditions of the Plan, as amended and in
effect from time to time, shall be binding on the Company's successors and
assigns, including, without limitation, any entity into which the Company may be
merged or with which the Company may be consolidated.

(e)
Applicable Law and Venue. The Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Washington without giving
effect to the choice or conflicts of law provisions thereof. The Company intends
that the Plan constitutes, and shall be construed and administered as, an
unfunded plan of deferred compensation. In addition, the Plan is intended to
comply with the requirements of Section 409A, including any official guidance
issued thereunder. Notwithstanding any other provision, the Plan shall be
interpreted, operated and administered in a manner consistent with this
intention to the extent the Board deems necessary to comply with such
requirements of Section 409A and to avoid the imposition of any additional tax
thereunder. In addition, notwithstanding anything in Subparagraph 8(d) to the
contrary, the Plan shall be deemed to be amended, and any deferrals and
distributions hereunder shall be deemed to be modified, to the extent necessary
to comply with such requirements of Section 409A. If the Company or any Director
or Beneficiary initiates litigation related to the Plan, the venue for such
action shall be King County, Washington.



* * * *


10